Name: Council Regulation (EEC) No 1424/88 of 24 May 1988 amending the Annexes to Regulation (EEC) No 3878/87 on the production aid for certain varieties of rice
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  agricultural structures and production;  plant product;  consumption
 Date Published: nan

 No L 131 /2 Official Journal of the European Communities 27. 5 . 88 COUNCIL REGULATION (EEC) No 1424/88 of 24 May 1988 amending the Annexes to Regulation (EEC) No 3878/87 on the production aid for certain varieties of rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3990/87 (2), and in particular Article 8a (4) thereof, Having regard to the proposal from the Commission (3), Whereas Article 1 of Council Regulation (EEC) No 0000/88 of 24 May 1988 on the granting of aid for certain varieties of rice of the Indica type or profile in Portugal (4) provides that the system of production aid for certain varieties of the Indica type or profile provided for in Article 8a of Regulation (EEC) No 1418/76 is to apply to Portugal from 1 April 1988 ; Whereas Portugal should consequently be included in the areas listed in Annex A to Regulation (EEC) No 3878/87 (*) and the Estrela 'A variety should be included in Annex B to that Regulation, HAS ADOPTED . THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 3878/87 are hereby amended as follows :  Portugal is added to the areas in Annex A,  the Estrela 'A' variety is added to Annex B. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1988 . For the Council The President H.-D. GENSCHER (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 377, 31 . 12 . 1987, p. 15 . (3) OJ No C 88 , 5 . 4. 1988 , p. 5 . (*) See page 1 of this Official Journal . 0 OJ No L 365, 24. 12. 1987, p. 3 .